13-1542
         Weng v. Lynch
                                                                                       BIA
                                                                               Balasquide, IJ
                                                                               A095 800 492
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       HE WENG,
14                       Petitioner,
15
16                       v.                                     13-1542
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                G. Victoria Calle, New York, New
24                                      York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; Anh-thu Mai-windle, Senior
28                                      Litigation Counsel; Jeffrey Meyer,
29                                      Attorney, Office of Immigration
30                                      Litigation, United States Department
31                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       He Weng, a native and citizen of China, seeks review of

 6   a March 29, 2013, decision of the BIA affirming the August

 7   15, 2011, decision of Immigration Judge (“IJ”) Javier

 8   Balasquide, which denied his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).    In re He Song, No. A095 800 492

11   (B.I.A. Mar. 29, 2013), aff’g No. A095 800 492 (Immig. Ct.

12   N.Y. City Aug. 15, 2011).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s opinions.     Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005).    The applicable standards

18   of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21       For asylum applications, like Weng’s, governed by the

22   REAL ID Act, the agency may, “[c]onsidering the totality of

23   the circumstances,” base a credibility finding on an asylum

                                    2
 1   applicant’s “demeanor, candor, or responsiveness,” and the

 2   plausibility and consistency of his account, without regard

 3   to whether they go “to the heart of the applicant’s claim.”

 4   See 8 U.S.C.§§ 1158(b)(1)(B)(iii), 1231(b)(3)(C);      Xiu Xia

 5   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).      We “defer

 6   to an IJ’s credibility determination unless, from the

 7   totality of the circumstances, it is plain that no

 8   reasonable fact-finder could make such an adverse

 9   credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167.

10       Here, the totality of the circumstances supports the

11   agency’s adverse credibility determination.   The agency

12   reasonably found that Weng’s testimony regarding when he

13   began attending an underground church was inconsistent with

14   the letter he provided from the government church.     Weng had

15   “no idea” why the letter contradicted his testimony.     The

16   date that Weng began attending the underground church went

17   to the heart of his claim; thus the agency’s reliance on

18   this inconsistency was reasonable.   See 8 U.S.C. §§

19   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

20       The adverse credibility finding also rested on letters

21   from his mother and a friend in the underground church,

22   which strongly suggested that he had been baptized there


                                   3
 1   rather than in a government church, as he testified.    Again,

 2   Weng provided no explanation for the inconsistency.     See

 3   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

 4   Furthermore, the agency reasonably relied upon Weng’s

 5   failure to provide any particulars about his three month

 6   detention in China.   See Yan Juan Chen v. Holder, 658 F.3d

 7   246, 252 (2d Cir. 2011).

 8       Because Weng’s own testimony was inconsistent and

 9   lacked detail, the agency reasonably required corroboration.

10   See Biao Yang v. Gonzales v. Gonzales, 496 F.3d 268, 273 (2d

11   Cir. 2007). Substantial evidence supports the finding that

12   Weng failed to corroborate his claim.   Weng testified that

13   he had been attending church for nearly two years in the

14   United States; yet he stated that he had no friends in the

15   church who would testify on his behalf, that the pastor

16   refused to make himself available even telephonically, and

17   that his family was similarly unable to appear on his

18   behalf.   The totality of the circumstances supports the

19   agency’s adverse credibility finding.   See Xiu Xia Lin, 534

20   F.3d at 167.

21       Because the only evidence of a threat to Weng’s life or

22   freedom depended upon his credibility, the adverse


                                   4
 1   credibility determination also defeats his claim for

 2   withholding of removal and CAT relief.    See Paul v.

 3   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk

14




                                    5